Citation Nr: 0620048	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
a mood disorder with depressive features.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to April 
1958.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for a mood 
disorder with depressive features and assigned a 30 percent 
rating.  The veteran wants a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In May 2005, the Board remanded this case to the RO (via the 
Appeals Management Center (AMC)), in part, to schedule the 
veteran for a psychiatric examination to assess the severity 
of his mental disability.  Unfortunately, though, as 
discussed below, the report of that examination does not 
provide sufficient information for the Board to make this 
determination.  Therefore, regrettably, the appeal must again 
be REMANDED to the RO via the AMC.  VA will notify the 
veteran if further action is required.


REMAND

The Board's prior May 2005 remand noted the veteran has 
received a vast array of Global Assessment of Functioning 
(GAF) scores - ranging from 38 in May 2003 to 61 at his 
November 2002 VA examination, without an explanation as to 
the patent disparities between these scores and without 
differentiation of the impact of his nonservice-connected 
disabilities on them.  Moreover, none of the evaluating 
clinicians has attempted to distinguish between the 
functional impairment caused by his service-connected mood 
disorder with depressive features and his nonservice-
connected PTSD in an effort to accurately evaluate the 
manifestations and extent of his symptomatology due to his 
mood disorder and the resulting social and 


occupational impairment.  This is especially important 
because, when rating his mood disorder with depressive 
features, VA adjudicators must be able to clinically 
distinguish by competent medical opinion the extent of his 
functional impairment that is attributable to his mood 
disorder from that which is due to unrelated factors.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The remand also stated that the Board simply cannot render an 
informed decision concerning the level of disability 
attributable to the service-connected mood disorder with 
depressive features, in the absence of specific medical 
information regarding the coexisting disabilities - but in 
particular the PTSD.  See Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  

Accordingly, the Board requested a mental status examination, 
for the examiner to review the record and to detail the 
veteran's complaints and clinical findings, clinically 
correlating his complaints and findings to each diagnosed 
disorder.  The remand stated that the examiner should, if 
possible, indicate what specific symptoms are attributable to 
the service-connected mood disorder with depressive features, 
as opposed to symptoms referable to any nonservice-connected 
disabilities (whether mental or physical), including PTSD.  
If it was not possible or feasible to make that 
differentiation, the examiner was requested to indicate this 
and explain why this could not be done.  In addition, the 
examiner was requested to assign a GAF score, and explain 
what the assigned score represents.  Further, if possible, 
the examiner was requested to specify the individual periods 
of time for each GAF score, preferably annually, between 
April 2002 and the present, including an explanation of all 
significant variations.  This included, if possible, sorting 
what measure of the GAF score is attributable to the mood 
disorder with depressive features, versus other conditions 
that are not service-connected (whether mental and/or 
physical), including PTSD.  Finally, the examiner was 
requested to comment on the veteran's current level of social 
and occupational impairment due to his 


mood disorder with depressive features.  Any indications that 
the veteran's complaints or other symptomatology were not in 
accord with the objective findings on examination were to be 
directly addressed and discussed in the examination report.  
The examiner was requested to discuss the rationale for all 
opinions provided.  

An examination was conducted on remand, in September 2005, by 
a clinical psychologist.  The examiner indicated the claims 
file was not available for review.  Therefore, the veteran's 
psychiatric history was obtained solely from the veteran.  
Although the examiner noted the veteran reported several 
symptoms consistent with PTSD, she added that the veteran 
reported more symptoms of depressive disorder not otherwise 
specified (NOS).  The examiner concluded the veteran was 
experiencing a moderate level of impairment in social and 
occupational functioning.  

In December 2005, the clinical psychologist had an 
opportunity to review the veteran's claims file.  Her 
addendum simply listed the veteran's various examinations 
since 2001 and the diagnoses and assigned GAF scores noted by 
the examiner, without any analysis or discussion of the 
symptomatology throughout the entire period that was 
attributable to the service-connected disability, as opposed 
to other non-service-connected disorders, including PTSD, as 
requested by the Board's remand.  Finally, the examiner 
commented that the GAF score that she had assigned in 
September 2005 was due to the veteran's symptoms of PTSD, 
"which is the predominant diagnosis at this time."  That 
statement seems to contradict her earlier comment that the 
veteran reported more symptoms of depressive disorder.  
Moreover, the examiner did not make any attempt to detail 
the veteran's symptomatology due to the service-connected 
depressive disorder throughout the appeal period, as 
requested.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where remand orders of the Board or 
this Court are not complied with, the Board itself errs in 
failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, inasmuch as a significant 
portion of the Board's May 2005 remand was not completed by 
the RO, the veteran's appeal is not yet ready for final 
appellate consideration.

The Board also notes that, subsequent to the May 2005 remand, 
on March 3, 2006, the Court issued another decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

On remand, the AMC should also provide the veteran with 
appropriate Dingess notice.  

Accordingly, this case is again REMANDED for the following 
actions:

1.  Provide the veteran and his 
representative with appropriate notice 
pursuant to the recent holding of the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Request the veteran to furnish the 
names and addresses of all health care 
providers who have treated him for a 
psychiatric disability since December 
2005.  After obtaining any necessary 
signed authorization forms, request 
copies of the records of all treatment 
identified by the veteran.  Associate 
with the claims file all records 
received.  

3.  Then schedule the veteran for an 
examination by a psychiatrist.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be completed.  The 
examiner's report should set forth in 
detail all current psychiatric 
complaints, pertinent clinical findings, 
and diagnoses, clinically correlating the 
complaints and findings to each diagnosed 
disorder.  The examiner should discuss 
whether any of the veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination, in particular as they relate 
to the service-connected mood disorder 
with depressive features.  The examiner 
should provide specific answers to the 
following questions:  

a.  Which of the noted current 
symptoms and clinical findings are 
due to the service-connected mood 
disorder with depressive features 
and which are due to other service-
connected or 
non-service-connected disorders?  If 
it is not possible or feasible to 
make this differentiation, the 
examiner should indicate this and 
explain why this cannot be done.  

b.  What have been the 
manifestations of the service-
connected mood disorder with 
depressive features since April 
2002, as shown in the various 
examination reports and the records 
of outpatient treatment, and what 
was the level of social and 
occupational impairment due solely 
to the service-connected disability 
at the various points since April 
2002?  If it is not possible or 
feasible to make this 
differentiation, the examiner should 
indicate this and explain why this 
cannot be done.  In this regard, the 
examiner should include an 
explanation of the significant 
variations in the reported GAF score 
that have been reported since April 
2002.  This explanation should 
include, if possible, a description 
of what portion of the current and 
past GAF scores is attributable to 
the mood disorder with depressive 
features, versus other conditions 
that are not service-connected 
(whether mental and/or physical), 
including PTSD.  

The examiner's opinions should be 
accompanied by appropriate rationale, 
with reference to pertinent evidence in 
the record.  

4.  Review the examination report to 
ensure that it fully complies with all 
aspects of the Board's request.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If his claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.  

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


